           Case 1:98-cv-02636-LAP Document 329 Filed 05/04/21 Page 1 of 2

                                        UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION                             CHRISTY J. WHITE
                                       100 F STREET , NE                             WHITECHR @SEC. GOV
                                   WASHINGTON, D.C. 20549-5628                       MAIL STOP 5628
 DIVISION OF                                                                         DIRECT DIAL: (202) 551-4502
ENFORCEMENT                                                                          FACSIMILE : (804) 708-6119


                                             May 4, 2021

 Via ECF

 Honorable Loretta A. Preska
 United States District Court Judge
 Southern District of New York
 Daniel Patrick Moynihan United States Courthouse
 500 Pearl Street, Rm 1320
 New York, NY 10007-1312

               Re:   SEC v. Stewart, et al., 1:98-cv-02636-LAP
                     Request for Pre-Motion Conference

 Dear Judge Preska:

        The U.S. Securities and Exchange Commission (“Commission” or “SEC”) respectfully
 submits this letter to the Court to request that your Honor accepts the filing of the Commission’s
 Response in Opposition to Phyllis Gottlieb’s Motion to Release Restrained Funds and
 Countermotion for Release of Fifty Percent of the Funds to the Commission (“Opposition”) without
 a pre-motion conference.

         The Commission’s Opposition provides, in detail, the various reasons why Mrs. Gottlieb is
 not entitled to the release of funds she requests. (See ECF No. 319). It is the Commission’s position
 that Mrs. Gottlieb is the nominal owner of the restrained funds and that Mr. Gottlieb is the beneficial
 owner of at least fifty percent (50%) of the restrained funds. The evidence submitted by the
 Commission will prove that Mr. Gottlieb was the sole financier of the purchase of the Aventura
 Lakes Property, the sale proceeds of which are currently restrained and held in the Court’s
 Registry. Further, he is and has been the primary contact and decision maker in connection with the
 purchase and sale of all real property for him and his family. As a result, the Commission requests
 in its Opposition that the Court enter an order releasing the minimum percentage attributable to Mr.
 Gottlieb (50%) to the SEC.

         It is unclear from your Individual Rules whether a pre-motion conference is required for a
 cross motion of this nature. The relief requested is a natural extension of the facts and arguments
 supporting the Commission’s opposition to Mrs. Gottlieb’s Motion. It should require little to no
 additional consideration from this Court. However, in an abundance of caution, the Commission
 submits this letter in the event that your Honor requires or prefers to have a pre-motion conference
 in connection with the Commission’s filing.
         Case 1:98-cv-02636-LAP Document 329 Filed 05/04/21 Page 2 of 2

Page 2 of 2

         The Commission requests that the requirement for a pre-motion conference, if any, is
waived in connection with the filing of the Commission’s Opposition and that your Honor accepts
the filing of the Opposition, which is being filed with this letter. In the alternative, the Commission
requests a pre-motion conference be set at your Honor’s earliest convenience and for leave to file
the Commission’s Opposition after its conclusion.

                                                       Respectfully submitted,


                                                       /s/ Christy J. White
                                                       Christy J. White
                                                       Assistant Chief Litigation Counsel
